Citation Nr: 0816047	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-36 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral weak foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Veterans Law Judge on January 25, 2008.  A copy of the 
hearing transcript has been associated with the file.


FINDINGS OF FACT

1.  A left knee disorder first manifested years after service 
and is not related to service.  

2.  The veteran's bilateral weak foot syndrome is 
characterized by pain and weakness, with increased pain upon 
walking and standing.   


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007). 

2.  The criteria for a rating greater than 10 percent for 
bilateral weak foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7., 4.10 4.40. 
4.45, 4.59, 4.71a, Diagnostic Code 5277 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  The veteran was also notified of the way initial 
disability ratings and effective dates are established.

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his January 2008 
hearing testimony.  The veteran, who is retired, testified as 
to the impact of the manifestations of his bilateral weak 
foot on his ability to rise from a seated position and walk 
prolonged distances.  Actual knowledge is established by his 
statements demonstrating an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his increased rating claim.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for left knee 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there is a current diagnosis of left knee 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of left knee pathology in service and the 
first suggestion of pertinent disability many years after 
active duty, relating left knee disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A.       §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The veteran has a current diagnosis of degenerative changes 
to the left knee, which he has attributed to an in-service 
injury.  Service medical records are negative for an injury 
to the knee, and there are no knee complaints noted on his 
separation examination.  

According to the post-service medical evidence, the first 
complaint of a left knee disorder was in 1994.  At that time, 
the veteran indicated that he had had left knee pain for 
approximately one week.  X-rays showed degenerative changes 
to the left knee.  

In April 2005 and October 2005, the veteran was seen by his 
private physician for treatment for his left knee arthritis.  
No medical opinion as to the etiology of the veteran's knee 
disorder was given.  

In May 2006, the veteran reported to the VA Medical Center in 
Poplar Bluff (Arkansas), complaining of knee pain, which he 
attributed to arthritis.  A July 2007 MRI showed severe 
degenerative disease in the veteran's left knee.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's left knee 
disorder is related to service.  Although the veteran has a 
current diagnosis of degenerative changes in the left knee, 
his service medical records do not reflect the presence of 
left knee pathology.  His separation examination is likewise 
negative for left knee pathology.  There is no medical 
evidence of treatment for a left knee disorder until 1994, 
almost 50 years after the veteran's discharge from active 
duty, and at that time, the onset of symptoms was only one 
week earlier.  As there is no medical evidence of in-service 
left knee disability or continuity of symptomatology since 
service, service connection for a left knee disability is not 
warranted.

The Board also notes that there were no manifestations of 
left knee arthritis during service, on service separation, or 
within one year after service.  As there is no evidence of 
degenerative changes to the veteran's right knee within the 
first year following his discharge, the statutory presumption 
contained in 38 C.F.R. §§ 3.307 and 3.309 is not for 
application.

The Board acknowledges the veteran's belief that his left 
knee disorder is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's left knee disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran currently has a disability rating of 10 percent 
under Diagnostic Code 5277 for bilateral weak foot.  
Bilateral weak foot, a symptomatic condition secondary to 
constitutional conditions, is characterized by atrophy of the 
musculature, disturbed circulation, and weakness, and is 
rated by the underlying condition with a minimum rating of 10 
percent.  38 C.F.R. § 4.71a, DC 5277.  

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for unilateral or bilateral moderate acquired pes 
planus with weight-bearing line over or medial to great toe, 
inward bowing of the tendon Achilles, pain on manipulation 
and use of the feet.  A 20 percent evaluation is warranted 
for severe unilateral pes planus  manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use of the 
feet, and characteristic callosities.  A 30 percent 
evaluation is warranted for pronounced unilateral acquired 
pes planus manifested by marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendon Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

Diagnostic Code 5284 provides ratings for residuals of foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

Pes planus was observed during service and on VA examination 
dated October 1950, which ultimately diagnosed bilateral weak 
foot.  Service connection for bilateral weak foot was granted 
by rating decision dated October 1950, and a 10 percent 
evaluation was assigned.  An August 1955 VA examination 
report reflects that the veteran injured his left foot in 
service.  X-rays were negative for pathology.  The veteran's 
arches flattened on standing.  There was no hallux valgus or 
callosities present.  The feet were symptomatic on prolonged 
standing and walking.  

In May 2006, the veteran received a VA examination in 
conjunction with his claim for an increased rating.  He 
complained of pain, weakness, swelling and fatigability of 
both feet, with the left more affected than the right.  There 
was minimal relief of symptoms with medication.  The veteran 
indicated that he had additional limitation of motion during 
flare-ups.  He did not use crutches, a cane, braces or 
corrective shoes.  Activities involving prolonged walking or 
standing would cause an increase in his pain.  The examiner 
indicated that foot pain had no effect on the veteran's 
activities of daily living.  

On physical examination, the range of motion of both feet was 
normal.  There was no hallux valgus.  The dorsum of the left 
foot was tender to palpation.  Squatting and heel/toe walking 
caused increased pain.  An antalgic gait was noted, with the 
left leg being favored over the right.  Neither hammertoes 
nor pes planus was observed.  There was functional impairment 
due to pain upon walking or standing.  X-rays revealed 
degenerative changes to both feet.  

On VA examination in May 2006, there was is no evidence of 
marked deformity, swelling upon use, or painful callosities 
that would warrant an increased rating for pes planus under 
DC 5276.  In fact, the examiner noted that pes planus could 
not be observed.  Thus, entitlement to an increased rating 
for pes planus under DC 5276 has not been shown.  

The evidence also does not support a finding of entitlement 
to an increased rating for residuals of a foot injury under 
DC 5278.  Assuming without deciding that there was a foot 
injury in service, the veteran does not rely on any assistive 
devices to walk, and that his activities of daily living are 
not significantly impacted by his disability.  The only foot 
described as injured was the left foot, and the level of 
disability due to residuals of a foot injury cannot be 
described as "moderately severe" or greater; thus, 
entitlement to an increased rating under DC 5284 has also not 
been shown.  The veteran has arthritis in the feet, but that 
was not present in service or for many years after active 
duty.  It has not been attributed to his bilateral weak foot.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  Although 
the veteran has complained of pain, there is no objective 
evidence that his pain interferes significantly with his 
daily functions, and the May 2006 VA examiner found that 
there was no impact on the veteran's activities of daily 
living.  The veteran has reported flare-ups upon any activity 
involving walking or standing, but does not require assistive 
devices such as braces, walkers, wheelchairs or a cane.  The 
Board finds that there is not adequate pathology or symptoms 
that would warrant an evaluation in excess of 10 percent for 
functional loss.  See DeLuca, 8 Vet. App. 204-7 (1995).

There is no evidence that any other underlying condition may 
have contributed to the veteran's bilateral weak foot 
disorder.  Similarly, there are no other applicable 
Diagnostic Codes that would afford the veteran a higher 
rating.  There is no evidence that the veteran suffers from 
pes cavus; thus, entitlement to an increased rating under 
Diagnostic Code 5278 has not been shown.  There has also been 
no diagnosis of malunion of the tarsal or metatarsal bones 
that would afford the veteran an increased rating under 
Diagnostic Code 5283.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected bilateral weak foot presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
weak foot is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


